Order entered April 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01617-CR

                               JESSE LEE AUSTIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82407-2013

                                           ORDER
       The Court has before it the April 12, 2014 motion of Christopher Routt to withdraw as

appellant’s counsel and an Anders brief in support of the motion. The record reflects that Mr.

Routt also represented appellant at trial. This Court has held that appellate counsel who also

served as trial counsel may not file an Anders brief. Rather, if counsel reaches a point in the

appeal where he believes the appeal is frivolous and that an Anders brief is appropriate, counsel

should file a motion to withdraw explaining the conflict, and the appellate court may then abate

the appeal for the trial court to appoint new counsel. See Chandler v. State, 988 S.W.2d 827, 828

(Tex. App.––Dallas 1999, no pet.).
          Accordingly, we STRIKE the appellant’s brief filed by Mr. Routt and grant his motion to

withdraw. We DIRECT the Clerk to remove Christopher Routt as appellant’s attorney of

record.

          We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit the order of appointment to this Court within FIFTEEN DAYS of the date of

this order.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Chris Oldner, Presiding Judge, 416th Judicial District Court; Christopher Routt; and

the Collin County District Attorney’s Office.


                                                     /s/    LANA MYERS
                                                            JUSTICE